Citation Nr: 1735612	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, including service in the Republic of Vietnam from July 1967 to June 1968.  He died in September 1999.  The appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  

The Board previously remanded for further development in March 2015.


FINDINGS OF FACT

1.  The Veteran died in September 1999 due to cardiac arrest, with brain cancer and liver cancer as significant contributing conditions.

2.  At the time of his death, the Veteran was service-connected for a right ankle injury with arthritis and limitation of motion and for residuals from a scar and cellulitis in the right lower leg and ankle.

3.  The Veteran had active service in Vietnam and is presumed to have been exposed to herbicides.

4.  At the time of the Veteran's death, he was diagnosed with diabetes mellitus, type II, which is a condition presumptively related to herbicide agent exposure in Vietnam.

5.  The established service-connected disabilities, and type II diabetes did not singly or jointly with another disability, cause or contribute to the Veteran's death and neither did his presumed exposure to herbicide agents in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2016).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2014).

The appellant seeks service connection for cause of the Veteran's death.  The Veteran's September 1999 death certificate lists his primary cause of death as cardiac arrest, with brain cancer and liver cancer as significant contributing conditions.  

The Board notes that the appellant does not assert, and the record does not reasonably raise, the theory of "direct" service connection for the primary cause of death, which was cardiac arrest.  That is, no evidence was present or presented that the Veteran developed a coronary disease during service or shortly thereafter, or that it was related to an in-service injury, disease, or event.  The evidence does not indicate that coronary issues manifested to a compensable degree within a year of the Veteran's separation from service in June 1968.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As such, service connection is not warranted for the Veteran's fatal cardiac arrest.  

At the time of the Veteran's death, he was service-connected for a right ankle injury with arthritis and limitation of motion and for residuals from a scar and cellulitis in the right lower leg and ankle.  The Veteran also had diagnoses of small intestine malignant melanoma, metastatic melanoma in the brain, and diabetes mellitus, type II.  

There is no competent evidence showing that the Veteran's service-connected disabilities of a right ankle injury and residuals from a scar and cellulitis in the right lower leg and ankle caused or contributed to his death.

The Veteran's service records indicated he was in the Republic of Vietnam over 90 days during active service; therefore, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  Type II diabetes mellitus is a chronic disease under 38 C.F.R. § 3.309(a) associated with exposure to certain herbicide agents.  Service connection was not in effect for diabetes prior to the Veteran's death.  

The appellant contends that the Veteran's exposure to herbicide agents in service primarily caused his death.  In the alternative, she asserts that the Veteran's diabetes mellitus actively affected a vital organ that materially contributed to his cause of death.  

In support of her contentions, the appellant submitted two medical articles discussing an increased risk of cancer-related mortality for those with diabetes mellitus, type II.  See February 2013 correspondence.  She also submitted a March 2012 letter from Dr. K.A. who indicated that the Veteran had small intestine malignant melanoma and stated "[n]ot knowing the side effects of Agent Orange[,] I cannot rule out that the agent was dormant in his body."

Post-service treatment records show the Veteran was initially diagnosed with diabetes mellitus, type II in 1993.  The Veteran was hospitalized for severe anemia in March 1999.  He was diagnosed with small intestine malignant melanoma in May 1999 and with a brain tumor in June 1999.  

Pursuant to the Board's March 2015 remand, VA opinions were obtained to ascertain whether the Veteran's death may have been related to his presumed in service exposure to herbicide agents and whether the Veteran's diabetes involved an active process affecting a vital organ.

VA opinions were provided in August 2016 and in January 2017.  The examiner considered all of the evidence in the claims file including, but not limited to, the articles submitted by the appellant and Dr. K.A.'s statement.  

The examiner opined that the Veteran's diabetes did not involve an active process affecting a vital organ and did not result in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of persisting effects of other disease or injury; diabetes did not  primarily cause death and was not of such severity as to have a material influence accelerating death, or otherwise caused the death of the Veteran; it also did not contribute substantially or materially, or combine, aided or lent assistance to cause the death of the Veteran.  

The examiner reviewed the medical records and note that the Veteran had had diabetes mellitus for just six years prior to his death.  He explained that the complications of diabetes are dependent on the length of time a person has had diabetes and the control of the blood sugars.  The Veteran's blood sugars were under control during that hospitalization and there is no indication from the medical records that the Veteran's diabetes contributed in any way to his death.  The examiner also noted that the fact that the Veteran had diabetes did not prevent the brain surgery to remove a metastasis of his cancer to the brain.

The examiner further opined that the Veteran's conceded exposure to herbicides did not cause his death or contribute substantially or materially, combined, aided or lent assistance to cause his death.  The examiner explained that the Veteran's small intestine malignant melanoma which metastasized to other organs is not etiologically related to his presumed in-service herbicide exposure given his medical history, family history, absence of other risk factors, etc., and considering that the cause of a specific individual's cancer is almost never able to be determined by current medical science.  The examiner also noted that he had reviewed treatise evidence which indicated that primary intestinal melanoma is extremely rare.  He opined that given the fact that at the peak of the Vietnam War the United States had well over 500,000 troops in Vietnam, and the tour of duty in Viet Nam was usually 1 year, and the fact that the Vietnam War with the spraying of agent orange persisted for years, thereby involving multiple of 500,000 individuals, it was his belief that if agent orange did indeed cause an increased incidence of primary intestinal melanoma this would by now have been recognized.  He noted that he had found no medical evidence indicating that primary intestinal melanoma incidence is increased in Vietnam War veterans.  The cause of primary intestinal melanoma is unknown.   

The August 2016 and January 2017 VA opinions are competent and are highly probative.  These opinions were based on review of the claims folder, accepted medical principles, and included medical rationale.  The opinions and supporting rationale are address the appellant's contentions, the circumstances of the Veteran's military and medical history, and accepted medical principles.  In light of the thorough and cogent rationales, the Board finds the VA opinions to outweigh the treatise evidence proffered by the appellant opinion and the opinion from Dr. K.A., who merely noted that he could not determine for certain whether Agent Orange was dormant in the Veteran at the time of death. 

With regard to the articles submitted by the appellant, the Board notes that in certain instances, medical treatise evidence can constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514(1998); Mattern v. West, 12 Vet. App. 222, 229(1999); Sacks v. West, 11 Vet. App. 314, 317(1998); see also 38 C.F.R. § 3.159 (a)(1) (2016).  However, the treatise information submitted by the appellant is of a general nature and does not contain any information or analysis specific to the Veteran.  Therefore it is of very limited probative value and is less probative than the opinions from the VA examiner.

The Board also acknowledges the appellant's contentions that either the exposure to herbicide agents and/or the Veteran's diabetes mellitus, type II, contributed to his cause of death.  However, etiology of cardiac arrest and cancer is a complex medical issue requiring expertise the appellant has not been shown to possess.  Therefore, her lay opinions regarding the Veteran's cause of death are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The competent and probative evidence, which are the August 2016 and January 2017 VA medical opinions, weigh heavily against the claim.  

The Board is sympathetic to the appellant's beliefs regarding the Veteran's cause of death; however, the preponderance of the competent evidence is against the claim.  Accordingly, the benefit of the doubt rule does not apply and service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


